                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                       8:18CR216

         vs.
                                                                            ORDER
STEVEN MICHAEL BRAITHWAITE,
ADAM THOMAS BRAITHWAITE, and
NEBRASKA RAILCAR CLEANING
SERVICES, LLC,

                         Defendants.


        This matter is before the court on Defendant, Nebraska Railcar Cleaning Services LLC’s
Unopposed Motion for Extension of Time to Disclose Experts. (Filing No. 41.) The court will grant
the motion.
        IT IS ORDERED:
        1.      Nebraska Railcar Cleaning Services LLC’s Unopposed Motion for Extension of Time
 to Disclose Experts, Filing No. 41, is granted.
        2.      On or about January 10, 2020 the United States and the defendants shall disclose
their experts and provide any reports to the opposing party.
        3.      On or about February 10, 2020 the United States shall identify any rebuttal experts
and provide their reports to defendants.
        4.      On or about April 10, 2020 the defendants shall file any pretrial motions.
        5.      On or about April 17, 2020 at 2:00 p.m. a status conference will be held in Courtroom
#7 to discuss the progression of the case and possibly set a trial date.
        3.      The ends of justice have been served by granting the parties’ request and outweigh the
interests of the public and the defendants in a speedy trial. The additional time from today’s date to
April 17, 2020 shall be deemed excludable time in any computation of time under the requirements of
the Speedy Trial Act, because this case remains "unusual and complex," and continues to be exempted
from the time restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(B)(ii). Failing to timely
object to this order as provided under this court's local rules will be deemed a waiver of any right to
later claim the time should not have been excluded under the Speedy Trial Act.
Dated this 16th day of December, 2019.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                         2
